Citation Nr: 1105995	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  10-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for high cholesterol.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1975 to September 1997.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 2009 
rating decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, denied service 
connection for high cholesterol.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

In the Veteran's June 2010 VA Form 9 (substantive appeal), he did 
not request a Travel Board/videoconference hearing.  In July 
2010, he was advised that his claim was being certified to the 
Board, and that he had 90 days from the date of such notice to 
request a personal hearing.  See 38 C.F.R. § 20.1304.  In a VA 
Form 9 received in July 2010, the Veteran indicated that he would 
like a Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (pertaining 
specifically to hearings before the Board).  As such, the case 
must be remanded to ensure that one is scheduled.

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran 
to be scheduled for a Travel Board hearing at 
his local RO.  The case should then be 
processed in accordance with established 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

